Citation Nr: 0529134	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified before 
the undersigned at a hearing held at the RO in July 2005.  
Additional evidence was received the day of the hearing, for 
which a waiver of initial RO consideration was submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the day of his July 2005 hearing, the veteran submitted VA 
treatment records from the North Little Rock VA Medical 
Center (VAMC) covering the period from May 2003 to April 
2005.  Although he waived his right to have the RO initially 
consider that evidence, he specifically requested that VA 
nevertheless undertake efforts obtain all VA treatment 
records for him from the North Little Rock facility and from 
the Little Rock, Arkansas VAMC (a separate hospital), for the 
period from August 2004 through July 2005.  No records from 
the Little Rock facility since 2002 are on file, and no VA 
treatment records for the period since April 2005 from any 
facility are of record.  In addition, the record reflects 
that the veteran in August 2003 reported treatment for PTSD 
at the Poplar Bluff, Missouri VAMC; treatment records from 
that facility for 2003 and thereafter are not on file.

In light of the veteran's request for assistance in securing 
the identified VA treatment records, as well as the 
suggestion that outstanding VA medical records are located at 
the Poplar Bluff facility, the Board will remand this case 
for further evidentiary development.

At his hearing, the veteran testified that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  He indicated that he was unsure whether the award of 
benefits was based in any part on his PTSD, but stated that 
it was possible.  As records from the SSA are potentially 
relevant to this appeal, the Board is of the opinion that 
they should be obtained.

The Board notes that the veteran was last afforded a VA 
examination of his PTSD in October 2002, in connection with 
his original claim for service connection.  The examiner 
provided an Axis I diagnosis not only of PTSD, but of alcohol 
and substance abuse.  He assigned the veteran a Global 
Assessment of Functioning (GAF) score ranging from 50 to 58.  
VA treatment records on file record GAF scores ranging from 
48 to 51, and also include diagnoses of alcohol abuse in 
varying states of remission.

Given that the veteran has not been examined in connection 
with this claim for more than three years, the Board is of 
the opinion that another VA examination would be helpful in 
the adjudication of the instant appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain medical 
records for the veteran from the 
following VA facilities for the 
period from January 2003 to the 
present:  The Little Rock, Arkansas 
VAMC; the North Little Rock Arkansas 
VAMC; the Poplar Bluff, Missouri 
VAMC; and the Mountain Home 
Community-Based Outpatient Clinic in 
Arkansas.

2.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, a copy of the medical 
records upon which the award or 
denial was based, and a copy of the 
records associated with any 
subsequent disability determinations 
by the SSA.

3.  Thereafter, the RO should 
arrange for a VA psychiatric 
examination of the veteran to 
determine the extent and severity of 
his service-connected PTSD.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent 
possible, the examiner must 
distinguish the manifestations of 
the service connected PTSD from 
those any non-service connected 
psychiatric disorder present, 
including alcohol abuse.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made. 

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be taken.

5.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty-
to-assist requirements of 
38 U.S.C.A. §§ 5103 and 5103A and 
38 C.F.R. § 3.159.  Then, the RO 
should issue a rating decision and 
re-adjudicate the issue of 
entitlement to a rating in excess of 
50 percent for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


